Exhibit 10.2

 

--------------------------------------------------------------------------------

 

 

PENSION EQUALIZATION PLAN OF NEWMONT

(Effective January 1, 2005)

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I      DEFINITIONS    2 ARTICLE II      ELIGIBILITY AND PARTICIPATION   
  Section 2.01.    Eligibility and Participation    5 Section 2.02.    Failure
of Eligibility    5 Section 2.03.    Forfeiture Upon Termination for Cause    5
ARTICLE III      FUNDING         5 ARTICLE IV      EXECUTIVE RETIREMENT BENEFITS
     Section 4.01.    Normal Retirement Benefit    6 Section 4.02.    Early
Retirement Benefit    7 Section 4.03.    Benefits on Other Termination of
Employment    7 Section 4.04.    Method and Time of Payment    7 Section 4.05.
   Distribution Election Changes On and After January 1, 2005    8 Section 4.06.
   Nonduplication of Benefits    9 ARTICLE V      SPOUSAL BENEFITS      Section
5.01.    Pre-Retirement Spousal Benefit    9 Section 5.02.    Post-Retirement
Spousal Benefit    9 ARTICLE VI      ADMINISTRATION      Section 6.01.   
Appointment of Committees    9 Section 6.02.    Responsibilities of the
Administration Committee    10 Section 6.03.    Responsibilities of the Appeals
Committee    10 Section 6.04.    Organization of Committees    10 Section 6.05.
   Indemnification of Committee Members    10 ARTICLE VII      CLAIMS PROCEDURES
     Section 7.01.    Filing a Claim    11 Section 7.02.    Review of Initial
Claim    11 Section 7.03.    Appeal of Denial of Initial Claim    11 Section
7.04.    Review of Appeal    11 Section 7.05.    Form of Notice to Claimant   
12 Section 7.06.    Discretionary Authority of Committees    12

 

Pension Equalization Plan of Newmont

Effective January 1, 2005

i



--------------------------------------------------------------------------------

ARTICLE VIII      AMENDMENT AND TERMINATION      Section 8.01.    Termination of
Plan    12 Section 8.02.    Amendment by Company    12 ARTICLE IX     
MISCELLANEOUS      Section 9.01.    Inalienability of Benefits    13 Section
9.02.    Disposition of Unclaimed Payments    13 Section 9.03.    Withholding   
13 Section 9.04.    Participation in Plan by Affiliates    13 Section 9.05.   
Amount Payable Upon Death of Participant    13 Section 9.06.    Notices    13
Section 9.07.    Employment Status    14 Section 9.08.    Successors    14
Section 9.09.    Validity and Severability    14 Section 9.10.    Governing Law
   14 Section 9.11.    Right of Offset    14 Section 9.12.    Conformance With
Applicable Laws    14 Section 9.13.    Payments Due Minors or Incapacitated
Persons    14 Section 9.14.    Distribution Delay for Specified Employees    14

 

Pension Equalization Plan of Newmont

Effective January 1, 2005

ii



--------------------------------------------------------------------------------

PENSION EQUALIZATION PLAN OF NEWMONT

(Effective January 1, 2005)

 

PREAMBLE

 

Newmont USA Limited, a Delaware corporation, established the Pension
Equalization Plan of Newmont Mining Corporation effective September 2, 1972. The
Plan was last amended and restated in its entirety effective May 1, 2004.
Article VIII of the Plan permits the Board of Directors of the Company to amend
the Plan from time to time. Pursuant to that right, the Plan is hereby restated
effective January 1, 2005.

 

The Plan as restated is intended to provide for the Plan’s compliance with the
American Jobs Creation Act of 2004 with respect to benefit accruals on and after
January 1, 2005 in accordance with applicable law.

 

The Company previously established the Pension Plan, as amended from time to
time. The Company intends that this Plan shall provide certain highly
compensated and select management employees of the Company and its affiliates
who adopt the Plan with deferred retirement benefits in addition to the
retirement benefits provided under the Pension Plan, to the extent that (a)
benefits under the Pension Plan are limited by Section 401 or 415, or any other
applicable section, of the Code, (b) certain elements of service or compensation
are not taken into account under the provisions of the Pension Plan or (c) the
Company has entered into a written agreement with a Participant to provide
additional, supplemental retirement benefits under this Plan, in consideration
of the valuable services provided by such employee to the Company or its
affiliates and to induce such employee to enter into or remain in the employ of
the Company or its affiliates.

 

The Company acquired Santa Fe Gold Corporation and Battle Mountain Gold Company
and merged the Santa Fe Pacific Gold Corporation Supplemental Retirement Plan
and the Battle Mountain Gold Company Supplemental Executive Retirement Plan into
this Plan. Appendices A and B set forth transitional rules applicable to former
participants in the Santa Fe Pacific Gold Corporation Supplemental Retirement
Plan and the Battle Mountain Gold Company Supplemental Executive Retirement
Plan.

 

The Company intends that the Plan shall not be treated as a “funded” plan for
purposes of either the Code or ERISA. The provisions of this Plan shall apply
only to individuals who terminate their employment with the Company on or after
the Effective Date and the Spouses and beneficiaries of such persons.

 

Pension Equalization Plan of Newmont

Effective January 1, 2005

Page 1 of 15



--------------------------------------------------------------------------------

ARTICLE I

 

DEFINITIONS

 

For purposes of this Plan, the following defined terms shall have the meaning
set forth below or the meaning ascribed to such terms in the Pension Plan, as
the case may be, and the masculine shall be deemed to include the feminine and
the singular shall be deemed to include the plural:

 

“Actuarial Equivalent” means a benefit having the same value as the benefit
which such actuarial equivalent replaces, as determined by the Administration
Committee or its delegate using the actuarial factors adopted under the Pension
Plan at the time of such determination, except the interest rate used for
purposes of calculating lump sum payments under Section 4.04(b). The Actuarial
Equivalent for lump sum payments for purposes of calculating the present value
of benefits shall be determined by the Administrative Committee or its delegate
from time to time in its sole discretion.

 

“Administration Committee” means the committee appointed by the Board of
Directors pursuant to Section 6.01 of the Plan to be the Administration
Committee under the Plan.

 

“Appeals Committee” means the committee appointed by the Board of Directors
pursuant to Section 6.01 to review any appeals of benefit decisions made by the
Administration Committee or its delegate.

 

“Board of Directors” or “Board” means the Board of Directors of Newmont USA
Limited.

 

“Cause” means, with respect to any Eligible Employee and as determined by the
Board of Directors or its delegate:

 

(i) the willful and continued failure of the Eligible Employee to perform
substantially the Eligible Employee’s duties with the Company or its affiliate
(other than any such failure resulting from incapacity due to physical or mental
illness) or his failure to follow policies, directions or the Company’s code of
conduct, after a written demand for substantial performance is delivered to the
Eligible Employee by the Board of Directors or its delegate. Such written demand
shall identify the manner in which the Board of Directors or its delegate
believes that the Eligible Employee has not substantially performed the Eligible
Employee’s duties. Notwithstanding the foregoing, written demand for substantial
performance shall not be required if the Board of Directors or its delegate
determines that immediate action, including termination of the Eligible
Employee, is necessary to avoid potential injury or harm to the Company or any
person; or

 

(ii) the engaging by the Eligible Employee in illegal conduct or gross
negligence or willful misconduct which is potentially injurious to the Company
or any affiliate; provided that if the Eligible Employee acts in accordance with
an authorized written opinion of the Company’s or an affiliate’s legal counsel,
such action will not constitute “Cause” under this definition; or

 

(iii) any dishonest or fraudulent activity by the Eligible Employee or the
reasonable belief by the Company of the Eligible Employee’s breach of any
contract, agreement or representation with the Company or an affiliate.

 

Pension Equalization Plan of Newmont

Effective January 1, 2005

Page 2 of 15



--------------------------------------------------------------------------------

In the event “Cause” is determined to exist by the Company, and the Eligible
Employee had received payments under the Plan or otherwise been credited with
amounts under the Plan, the Company shall be entitled to recover such amounts
from the Eligible Employee or offset such amount from any other amounts owed by
the Company to the Eligible Employee.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” means Newmont USA Limited, a Delaware corporation, and any parent,
subsidiary, affiliated company or division of the Company or other legal entity
related to the Company which is designated as a participating employer under the
Plan by the Board of Directors or its delegate and which elects to become a
participating employer under the Plan by resolution of the governing body of
such subsidiary, company or other legal entity or its delegate.

 

“Effective Date” means January 1, 2005.

 

“Eligible Employee” means a person who is employed by the Company on a full-time
basis and paid on a weekly, bi-weekly, semi-monthly or monthly salaried basis
and who is not a member of any collective bargaining unit.1 An Eligible Employee
shall not include any individual (a) who provides services to the Company under
an agreement, contract or any other arrangement pursuant to which the individual
is initially classified as an independent contractor or (b) whose remuneration
for services has not been treated initially as subject to the withholding of
federal income tax pursuant to Code Section 3401, even if the individual is
subsequently reclassified as a common law employee as a result of a final decree
of a court of competent jurisdiction or the settlement of an administrative or
judicial proceeding.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Normal Retirement Date” is the first day of the month on or next following the
date the Participant attains age 62.

 

“Participant” means an Eligible Employee who becomes a Participant in this Plan
pursuant to Section 2.01. Participants shall be either Current Participants or
New Participants, as defined in the definition of “Salary” below.

 

“Pensioner” means a Participant who has terminated employment with the Company
and who has also begun to receive Retirement Payments under the Plan.

 

“Pension Plan” means the Pension Plan of Newmont, as amended from time to time.

 

“Plan” means the Pension Equalization Plan of Newmont as stated herein and as
amended from time to time.

 

--------------------------------------------------------------------------------

1 Use of the term “collective bargaining agreement” is not intended to indicate
or imply that only non-union employees are eligible for benefits or that
union-represented employees are automatically ineligible for benefits.
Union-represented employees’ benefits are provided for through the
collective-bargaining process, during which time the parties may or may not
include those benefits in their contract, and union-represented employees will
remain eligible for those benefits during bargaining.

 

Pension Equalization Plan of Newmont

Effective January 1, 2005

Page 3 of 15



--------------------------------------------------------------------------------

“Plan Year” means the 12-month period on which the Plan records are kept, which
shall be the calendar year.

 

“Retirement” or “Retire” means the cessation of employment by a Participant on
or after the Participant’s Normal Retirement Date or at such earlier date as the
Participant is eligible to and elects to begin receiving benefit payments from
the Pension Plan.

 

“Retirement Payments” means the amounts payable to a Participant pursuant to
this Plan.

 

“Salary” means Salary as defined in the Pension Plan at the relevant time plus:

 

(a) with respect to a Participant who receives Executive Performance Incentive
payments (“EPI”) for 2003 (the “Current Participants”), (i) any bonus awards
paid to such Current Participant under the Newmont Intermediate Term Incentive
Compensation Plan (the “ITIP”) which were earned in 2002 and prior years (but
not including transitional cash payments with respect to the ITIP made in 2004,
2005 and 2006) and (ii) any bonus awards paid to such Current Participant under
EPI beginning with EPI year 2003 through EPI year 2007, but not for any
subsequent EPI year. Any such bonuses paid in the form of stock of the Company
or any parent or subsidiary of the Company shall be included in Salary to the
extent the Participant does not forfeit the stock and shall be included in
Salary in equal monthly amounts over the period of the Participant’s employment
during which the bonus was earned. The value of stock for this purpose shall be
the value assigned by the Board of Directors of Newmont Mining Corporation when
the stock is awarded. No more than the five bonuses earned with respect to five
calendar years under the ITIP and/or EPI shall be taken into account in
determining “Salary.” A Current Participant who Retires on or after January 1,
2008 will have an “Average Monthly Salary” equal to the greater of (x) the
Current Participant’s “Average Monthly Salary” (as defined in the Pension Plan)
calculated as of December 31, 2007 based upon the foregoing definition of Salary
and not thereafter changed or (y) the Current Participant’s Average Monthly
Salary as calculated under the foregoing provisions as of the date of the
Current Participant’s Retirement;

 

(b) With respect to Participants who did not receive EPI for 2003 (the “New
Participants”), who are in salary grade 109, and who previously participated in
the ITIP shall have bonus awards paid to such Participant under the ITIP which
were earned in 2002 and prior years (but not including any transitional cash
payments with respect to the ITIP made in 2004, 2005 and 2006) included in
Salary in the year earned in the same manner as Current Participants pursuant to
paragraph (a) of the definition of “Salary” above for purposes of determining
such Participant’s “Average Monthly Salary.”

 

“Single Life Annuity” means the level monthly benefit that is payable only for
the lifetime of the Participant and which includes no guaranteed payments beyond
date of death and no survivor benefits.

 

“Specified Employee” means any employee or former employee (including any
deceased employee) who at any time during the Plan Year that includes the
determination date was an officer of the Company having an annual compensation
greater than $130,000 (as adjusted under

 

Pension Equalization Plan of Newmont

Effective January 1, 2005

Page 4 of 15



--------------------------------------------------------------------------------

Section 416(i)(1) of the Code), a five-percent owner of the employer or a
one-percent owner of the employer having annual compensation of more than
$150,000. No more than 50 employees shall be treated as officers. For this
purpose, annual compensation means compensation within the meaning of Section
415(c)(3) of the Code. The determination of who is a Specified Employee will be
made in accordance with Section 416(i) of the Code.

 

“Spouse” means the person to whom the Participant is legally married, and not
legally separated from, under the laws of the state or country in which the
Participant resides at the commencement of his Retirement Payments or to whom he
was legally married at the time of his death if his death occurs prior to the
commencement of his benefit payments under this Plan. In addition, an individual
must satisfy the definition of “Spouse” under the Defense of Marriage Act of
1996, as amended (1 U.S.C. § 7 (2004)).

 

ARTICLE II

 

ELIGIBILITY AND PARTICIPATION

 

Section 2.01. Eligibility and Participation. From time to time the Board of
Directors of the Company or its delegate, in its sole discretion, may determine
the eligibility requirements for participation and may specifically designate
those Eligible Employees who are Executive Grade employees and who are highly
compensated and select management employees of the Company to whom participation
in this Plan shall be extended. Such designations may be by class of employees
or on an individual basis. Participants in the Prior Plan shall be Participants
in the Plan, subject to the provisions of Section 2.02.

 

Section 2.02. Failure of Eligibility. If a Participant ceases to meet the
eligibility criteria as determined by the Board of Directors or its delegate for
participation herein for any reason other than death or Retirement but continues
to be an employee of the Company, participation herein and benefits hereunder
shall cease as of the effective date of the change in employment status,
position or title which results in termination of eligibility for participation.
The determination of the Board of Directors or its delegate with respect to the
termination of participation in this Plan shall be final and binding on all
parties affected. Any benefits accrued at the time of such change shall remain
payable in accordance with the provisions of the Plan, but only to the extent
such benefits are not ultimately payable under the Pension Plan.

 

Section 2.03. Forfeiture Upon Termination for Cause. If a Participant is
terminated for Cause, the Participant’s Retirement Benefit under this Plan shall
be immediately forfeited and the Participant shall be entitled to no payments of
any kind under the Plan.

 

ARTICLE III

 

FUNDING

 

Except as otherwise provided in this Article III, all benefits payable under
this Plan shall be paid, as they become due and payable, out of the general
assets of the Company. The Company and each affiliated entity that adopts this
Plan pursuant to Section 9.04 shall be responsible for providing the benefits
only for its own employees (and their Spouses and

 

Pension Equalization Plan of Newmont

Effective January 1, 2005

Page 5 of 15



--------------------------------------------------------------------------------

beneficiaries) who are Participants in this Plan. Nothing contained in this Plan
shall be deemed to create any fiduciary relationship between the Company and the
Participants. To the extent that any person acquires a right to receive benefits
under this Plan, such right shall be no greater than the right of any unsecured
general creditor of the Company. The Company reserves the right to establish a
trust fund or some other funding vehicle as a source of benefit payments and to
the extent payments are made from such trust or other fund, such payments shall
satisfy the Company’s obligations under this Plan. Notwithstanding the
foregoing, upon a Change in Control (as defined in the Pension Plan), the
Company shall, as soon as possible, but in no event longer than 120 days
following the Change in Control, establish a trust fund if one has not otherwise
been established, and make an irrevocable contribution to the trust fund in an
actuarially equivalent amount that is sufficient to pay each Participant or
beneficiary the benefits to which the Participant or beneficiary would be
entitled pursuant to the terms of the Plan as of the date on which the Change in
Control occurred.

 

ARTICLE IV

 

EXECUTIVE RETIREMENT BENEFITS

 

Section 4.01. Normal Retirement Benefit. A Participant who Retires on or after
his Normal Retirement Date shall be entitled to receive a monthly Retirement
Payment for life under this Plan equal to the excess, if any, of (a) less (b),
where:

 

(a) is the monthly Single Life Annuity payments to which the Participant would
be entitled under the Pension Plan upon his Retirement if:

 

(i) Section 401 or 415 or any other Section of the Code would not apply to limit
the benefit payable to the Participant under the Pension Plan;

 

(ii) The definition of “Salary” under the Pension Plan were the same as the
applicable definition of Salary in this Plan, the Average Monthly Salary of
Current Participants was determined in accordance with the provisions of
paragraph (a) of the definition of “Salary” above and the amount of “Salary”
under the Pension Plan taken into account for determining the Participant’s
benefit under the Pension Plan were not limited by provisions of the Pension
Plan;

 

(iii) Service with “Affiliates” (as defined in the Pension Plan) that would
otherwise be taken into account under the Pension Plan in accordance with the
provisions of the Pension Plan governing the crediting of service but cannot be
taken into account because of Internal Revenue Service discrimination
limitations were taken into account under the Pension Plan;

 

(iv) The Participant’s “Credited Service” (as defined in the Pension Plan) under
the Pension Plan also included the period with respect to which he becomes
entitled to severance pay under the Company’s Severance Plan, a change of
control plan or under any employment or severance agreement between the
Participant and the Company, whichever is longer (to the extent such service is
not taken into account under the Pension Plan), but only if the Severance Plan,

 

Pension Equalization Plan of Newmont

Effective January 1, 2005

Page 6 of 15



--------------------------------------------------------------------------------

change of control plan or employment or severance agreement between the
Participant and the Company specifically provides for crediting such period of
time as “Credited Service”; and

 

(v) Such other adjustments were made to any component of the calculation of the
Participant’s benefit under the Pension Plan as may be provided under any plan,
policy or program of the Company applicable to the Participant or as may be
agreed to in writing between the Company and the Participant; less

 

(b) The amount of monthly Single Life Annuity payments to which the Participant
is actually entitled or would be entitled upon Retirement under the Pension
Plan.

 

Section 4.02. Early Retirement Benefit. A Participant who Retires before his
Normal Retirement Date shall be entitled to receive monthly Retirement Payments
for life under this Plan in an amount determined in accordance with Section
4.01, based on the Participant’s Pension Plan benefits as of the date his
Pension Plan benefits become payable. If the Participant’s benefits under the
Pension Plan are reduced for early payment, the amount of the Participant’s
Retirement Payments under this Plan shall be reduced by the same factors.

 

Section 4.03. Benefits on Other Termination of Employment. If a Participant
terminates employment with the Company prior to his Normal Retirement Date,
under circumstances such that the Participant becomes a “Terminated Vested
Participant” under the Pension Plan, he shall be eligible for Retirement
Payments hereunder. Any such Retirement Payments shall be computed in the manner
described in Section 4.01. If the Participant’s benefits under the Pension Plan
are reduced for early payment, the amount of the Participant’s Retirement
Payments under this Plan shall be reduced by the same factors. If a Participant
dies prior to the commencement of benefits under this Article IV, benefits shall
be paid under this Plan only pursuant to Article V or pursuant to Section 9.05.

 

Section 4.04. Method and Time of Payment.

 

(a) The Retirement Payments which are payable pursuant to Section 4.01, 4.02 or
4.03 shall, except as provided in Section 4.04(b), be paid in accordance with
all of the terms and conditions applicable to the Participant’s benefits under
the Pension Plan, including whatever optional form of benefits he may have
elected. Payments under Section 4.01, 4.02 or 4.03 shall begin on the same day
that the Participant’s benefit payments under the Pension Plan begin and shall
terminate upon the death of the Participant or at such other time as may be
determined in accordance with the optional form of benefits selected by the
Participant under the Pension Plan and in accordance with applicable law. All
payments of benefits under this Plan shall be made only upon the written
direction of the Administration Committee or its delegate.

 

(b) This subsection (b) applies only to amounts credited under the Plan that
accrue and become vested and earned on or after January 1, 2005. Notwithstanding
anything to the contrary contained in Section 4.04(a), at the time a Participant
becomes eligible for the Plan or on or before December 31, 2005 (to the extent
permitted by law),

 

Pension Equalization Plan of Newmont

Effective January 1, 2005

Page 7 of 15



--------------------------------------------------------------------------------

if later, and prior to his termination of employment with the Company, a
Participant may file a written election with the Administration Committee or its
delegate to receive 100% of his Retirement Payments computed in accordance with
Section 4.01, 4.02 or 4.03, as applicable, in the form of an Actuarial
Equivalent lump sum payment. Any such election shall be irrevocable upon the
Participant’s termination of employment with the Company. Any lump sum payable
in accordance with the provisions of this Section 4.04(b) shall be paid in a
single cash lump sum as soon as administratively possible and in accordance with
applicable law following the date of the Participant’s Retirement, or on such
earlier date as may be agreed to by the Company. If a Participant elects a lump
sum distribution, there shall be no spousal benefits payable under Article V,
but a benefit would be payable in accordance with Section 9.05 if the
Participant dies before receiving the lump sum payment. If a Participant
receives a lump sum distribution under the Plan and is later reemployed by the
Company, the amount of any benefit payable in the future to the Participant
under this Plan shall be reduced by the Actuarial Equivalent of the benefit
previously paid to the Participant as a lump sum.

 

(c) This subsection (c) applies only to amounts credited under the Plan that
accrue and become vested and earned before January 1, 2005. Notwithstanding
anything to the contrary contained in Section 4.04(a), at least six months prior
to his termination of employment with the Company, a Participant may file a
written election with the Committee to receive 100% of his Retirement Payments
computed in accordance with Section 4.01, 4.02 or 4.03, as applicable, in the
form of an Actuarial Equivalent lump sum payment. Any such election shall be
irrevocable upon the Participant’s termination of employment with the Company.
Any lump sum payable in accordance with the provisions of this Section 4.04(b)
shall be paid in a single cash lump sum as soon as administratively possible
following the date of the Participant’s Retirement, or on such earlier date as
may be agreed to by the Company. If a Participant elects a lump sum
distribution, there shall be no spousal benefits payable under Article V, but a
benefit would be payable in accordance with Section 9.05 if the Participant dies
before receiving the lump sum payment. If a Participant receives a lump sum
distribution under the Plan and is later reemployed by the Company, the amount
of any benefit payable in the future to the Participant under this Plan shall be
reduced by the Actuarial Equivalent of the benefit previously paid to the
Participant as a lump sum.

 

Section 4.05. Distribution Election Changes On and After January 1, 2005.
Subject to transition rules prescribed by the Internal Revenue Service, any
election pertaining to the form or timing of a distribution of amounts earned
and vested after January 1, 2005 can be changed or modified only in accordance
with the following restrictions:

 

(a) such election may not take effect until at least 12 months after the date on
which the election is made;

 

(b) in the case of an election (other than a payment due to disability, death at
a specified time or pursuant to a specified schedule), the first payment with
respect to which such election is made shall be deferred for a period of not
less than five years from the date such payment would otherwise have been made;
and

 

Pension Equalization Plan of Newmont

Effective January 1, 2005

Page 8 of 15



--------------------------------------------------------------------------------

(c) any election related to a payment at a specified time or pursuant to a fixed
schedule, may not be made less than 12 months prior to the date of the first
scheduled payment.

 

Section 4.06. Nonduplication of Benefits. Notwithstanding any other provision of
this Article IV, if a Participant participated in another retirement benefit
plan or arrangement (maintained by the Company or any other employer), including
the Prior Plan, which has, or will, provide a benefit to the Participant
attributable to the same periods of service included in such Participant’s
Credited Service under the Pension Plan, the benefit payable to such Participant
under this Plan shall be reduced by the Actuarial Equivalent of the benefit
earned or paid to such Participant under such other plan.

 

ARTICLE V

 

SPOUSAL BENEFITS

 

Section 5.01. Pre-Retirement Spousal Benefit. If a Participant dies prior to
Retirement, but while in the employ of the Company, and if a pre-retirement
survivor’s benefit is payable to the Participant’s Spouse under the Pension
Plan, the Participant’s Spouse shall be entitled to a survivor’s benefit under
this Plan equal to the difference, if any, between (a) the amount of such
benefit that would be payable under the spousal benefit under the Pension Plan
if the Participant’s benefit were calculated based on Salary pursuant to Section
4.01 of this Plan, and (b) the survivor’s benefit actually payable to the Spouse
under the Pension Plan. The survivor’s benefit shall be paid to the surviving
Spouse in monthly installments for the life of the Spouse beginning as soon as
practicable following the Participant’s death; provided, however, that if the
Participant had elected a lump sum payment under this Plan, the survivor’s
benefit shall be paid to the surviving Spouse in an Actuarial Equivalent cash
lump sum as soon as reasonably practicable following the death of the
Participant.

 

Section 5.02. Post-Retirement Spousal Benefit. If a Pensioner dies following
Retirement, if the Pensioner did not elect a lump sum with respect to his
benefit under this Plan and if a survivor’s benefit is payable to the surviving
Spouse under the Pension Plan, the Pensioner’s Spouse shall be entitled to a
post-Retirement survivor’s benefit under this Plan equal to the difference, if
any, between (a) the amount of such benefit that would be payable under the
spousal benefit under the Pension Plan if the Pensioner’s benefit were
calculated based on Salary pursuant to Section 4.01 of this Plan, and (b) the
survivor’s benefit actually payable to the Spouse under the Pension Plan. The
survivor’s benefit shall be paid to the surviving Spouse in monthly installments
for the life of the Spouse beginning as soon as practicable following the
Pensioner’s death.

 

ARTICLE VI

 

ADMINISTRATION

 

Section 6.01. Appointment of Committees. The Board of Directors or its delegate
shall appoint the Administration Committee and the Appeals Committee
(collectively, the “Committees”), who may be, but need not be, officers,
directors or employees of the Company or its affiliate. The members of each
Committee shall hold office at the pleasure of the Board and shall serve without
compensation.

 

Pension Equalization Plan of Newmont

Effective January 1, 2005

Page 9 of 15



--------------------------------------------------------------------------------

Section 6.02. Responsibilities of the Administration Committee. The
Administration Committee shall be responsible for the administration, operation
and interpretation of the Plan. The Administration Committee may establish rules
from time to time for the transaction of its business. The Administration
Committee shall have the exclusive right to interpret the Plan’s provisions, to
establish policies and procedures and to exercise discretion where necessary or
appropriate in the interpretation and administration of the Plan and to decide
any and all matters arising thereunder or in connection with the administration
of the Plan, except those matters reserved for the Appeals Committee. Such
decisions, actions and records of the Administration Committee or its delegate
shall be conclusive and binding upon all persons having or claiming to have any
right or interest in or under the Plan.

 

The Administration Committee may delegate some or all of its authority under the
Plan to any person, persons or entities. The Administration Committee may remove
any duly appointed delegate at any time at its sole discretion.

 

Section 6.03. Responsibilities of the Appeals Committee. The Appeals Committee
shall be responsible for the review and determination of benefit claim appeals
as described in Article VII. The Appeals Committee shall establish rules from
time to time for the transaction of its business. The Appeals Committee shall
have the exclusive right to interpret the Plan’s provisions and to exercise
discretion where necessary or appropriate in the determination of benefit claims
on appeal. Such decisions, actions and records of the Appeals Committee shall be
conclusive and binding upon all persons having or claiming to have any right or
interest in or under the Plan.

 

The Appeals Committee may delegate some or all of its authority to any person,
persons or entities. The Appeals Committee may remove any duly appointed
delegate at any time at its sole discretion.

 

Section 6.04. Organization of Committees. Each Committee shall adopt such rules
as it deems desirable for the conduct of its affairs and for the administration
of its duties under the Plan. Each Committee may appoint agents (who need not be
members of the particular Committee) to whom it may delegate such powers as it
deems appropriate. Each Committee may make its determinations with or without
meetings and it may authorize one or more of its members or agents to sign
instructions, notices and determinations on its behalf. Any action taken by a
Committee shall be taken by a majority of the members attending a meeting of the
Committee (provided at least a majority of the Committee members are at such
meeting) or by a majority of the members of the Committee executing a written
instrument setting forth the action taken.

 

Section 6.05. Indemnification of Committee Members. The Company shall indemnify
the members of each Committee against any and all claims, loss, damages, expense
(including attorney fees) and liability arising from any action or failure to
act, except when the same is judicially determined to be due to the gross
negligence or willful misconduct of such member. Such indemnification shall
include any Committee members or any individuals

 

Pension Equalization Plan of Newmont

Effective January 1, 2005

Page 10 of 15



--------------------------------------------------------------------------------

delegated authority by a Committee if such individuals are employed by the
Company or an affiliate. The Company does not hereby indemnify any entity or
person who is not an employee of the Company or its Affiliate. The
indemnification provided hereunder shall continue as to a person who has ceased
acting as a director, officer, member, agent or employee of the Company, and
such person’s rights shall inure to the benefit of his heirs and
representatives.

 

ARTICLE VII

 

CLAIMS PROCEDURES

 

Section 7.01. Filing a Claim. All claims shall be filed in writing by the
Participant, his beneficiary, or the authorized representative of the claimant,
by completing the procedures that the Administration Committee or its delegate
requires. The procedures may include the completion of forms and the submission
of documents and additional information. All claims under this Plan shall be
filed in writing with the Administration Committee or its delegate according to
the Administration Committee’s or its delegate’s procedures.

 

Section 7.02. Review of Initial Claim.

 

(a) Initial Period for Review of the Claim. The Administration Committee shall
review all materials and shall decide whether to approve or deny the claim. If a
claim is denied in whole or in part, written notice of denial shall be furnished
by the Administration Committee or its delegate to the claimant within a
reasonable time after the claim is filed but not later than 90 days after the
Administration Committee or its delegate receives the claim. The notice shall
set forth the specific reason(s) for the denial, reference to the specific Plan
provisions on which the denial is based, a description of any additional
material or information necessary for the claimant to perfect his claim and an
explanation of why such material or information is necessary, and a description
of the Plan’s review procedures, including the applicable time limits.

 

(b) Extension. If the Administration Committee or its delegate determines that
special circumstances require an extension of time for processing the claim, it
shall give written notice to the claimant and the extension shall not exceed 90
days. The notice shall be given before the expiration of the 90-day period
described in Section 7.02(a) above and shall indicate the special circumstances
requiring the extension and the date by which the Administration Committee or
its delegate expects to render its decision.

 

Section 7.03. Appeal of Denial of Initial Claim. The claimant may request a
review upon written application, may review pertinent documents and may submit
issues or comments in writing. The claimant must request a review within the
reasonable period of time prescribed by the Administration Committee or its
delegate. In no event shall such a period of time be less than 60 days.

 

Section 7.04. Review of Appeal.

 

(a) Initial Period for Review of the Appeal. The Appeals Committee or its
delegate shall conduct all reviews of denied claims and shall render its
decision within a

 

Pension Equalization Plan of Newmont

Effective January 1, 2005

Page 11 of 15



--------------------------------------------------------------------------------

reasonable time, but not more than 60 days of the receipt of the appeal by the
Appeals Committee. The claimant shall be notified of the Appeals Committee’s
decision in a notice, which shall set forth the specific reason(s) for the
denial, reference to the specific Plan provisions on which the denial is based,
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records and other
information relevant to the claimant’s claim.

 

(b) Extension. If the Appeals Committee or its delegate determines that special
circumstances require an extension of time for reviewing the appeal, it shall
give written notice to the claimant and the extension shall not exceed 60 days.
The notice shall be given before the expiration of the 60-day period described
in Section 7.04(a) above and shall indicate the special circumstances requiring
the extension and the date by which the Appeals Committee or its delegate
expects to render its decision.

 

Section 7.05. Form of Notice to Claimant. The notice to the claimant shall be
given in writing or electronically and shall be written in a manner calculated
to be understood by the claimant.

 

Section 7.06. Discretionary Authority of Committees. The Administration
Committee or its delegate and the Appeals Committee or its delegate shall have
full discretionary authority to determine eligibility, status and the rights of
all individuals under the Plan; to construe any and all terms of the Plan; and
to find and construe all facts.

 

ARTICLE VIII

 

AMENDMENT AND TERMINATION

 

Section 8.01. Termination of Plan. The Company and each affiliated entity which
has adopted the Plan expect to continue this Plan indefinitely, but the Company
and each such affiliate may terminate this Plan, through action of its Board of
Directors or its delegate, as to its employees, at any time. Upon termination of
the Plan with respect to any Participant or group of Participants, the rights of
all such affected Participants (or surviving Spouses in the case of benefits
payable to such Spouses) to their accrued Retirement Benefits (or survivor’s
benefits) shall vest and shall be payable in accordance with the provisions of
the Plan, but only to the extent such benefits are not ultimately payable from
the Pension Plan.

 

Section 8.02. Amendment by Company. The Board of Directors or its delegate may
amend this Plan at any time and from time to time, provided that no such
amendment shall deprive any Participant or Spouse of his Retirement Payments or
Spousal survivor’s benefit, respectively, based upon the Retirement Payment
payable to such Participant at age 62 in the form of a single life annuity
accrued at the time of such amendment; provided, however, that the accrued
benefits under this Plan may be reduced to the extent such benefits ultimately
become payable under the provisions of the Pension Plan and Prior Plan.

 

Pension Equalization Plan of Newmont

Effective January 1, 2005

Page 12 of 15



--------------------------------------------------------------------------------

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.01. Inalienability of Benefits. No Participant shall have the right to
assign, transfer, hypothecate, encumber or anticipate his interest in any
benefits under this Plan, nor shall the benefits under this Plan be subject to
any legal process to levy upon or attach the benefits for payment for any claim
against the Participant or his Spouse. If any Participant’s benefits are
garnished or attached by the order of any court, the Company may bring an action
for declaratory judgment in a court of competent jurisdiction to determine the
proper recipient of the benefits to be paid under the Plan. During the pendency
of the action, any benefits that become payable shall be paid into the court as
they become payable, to be distributed by the court to the recipient it deems
proper at the conclusion of the action.

 

Section 9.02. Disposition of Unclaimed Payments. Each Participant must file with
the Company from time to time in writing his mailing address and each change of
mailing address. Any communication, statement or notice addressed to a
Participant at his last mailing address filed with the Company or, if no address
is filed with the Company, then at his last mailing address as shown on the
Company’s records, will be binding on the Participant and his Spouse for all
purposes of the Plan. The Company shall not be required to search for or locate
a Participant, Spouse or other beneficiary.

 

Section 9.03. Withholding. All benefits paid or accrued pursuant to this Plan
will be subject to all legally required tax and other withholdings.

 

Section 9.04. Participation in Plan by Affiliates. Any legal entity, whether or
not presently existing, which is or shall become affiliated with the Company may
become a party to the Plan, with the consent of the Board of Directors of the
Company, by electing to participate in the Plan. Such legal entity shall, upon
request of the Company, deliver to the Company a certified copy of the
resolutions or other documents evidencing its election to participate in the
Plan.

 

Section 9.05. Amount Payable Upon Death of Participant. If a Participant elects
payment in the form of a cash lump sum, Retires and then dies before receiving
payment of the lump sum, such amount shall be paid, in a cash lump sum, to the
beneficiary or beneficiaries designated by the Participant pursuant to the lump
sum election form. In the absence of an effective beneficiary designation, any
amount payable hereunder following the death of a Participant shall be paid to
the Participant’s estate.

 

Section 9.06. Notices. All notices required or permitted under this Plan shall
be given in writing to the Company at its principal offices at:

 

Newmont USA Limited

1700 Lincoln Street

Denver, CO 80203

Attention: Corporate Secretary

 

Pension Equalization Plan of Newmont

Effective January 1, 2005

Page 13 of 15



--------------------------------------------------------------------------------

and, if given to a Participant, at the Participant’s address on the records of
the Company. Notice to the Company shall be effective when delivered at the
address specified in this Section 9.06.

 

Section 9.07. Employment Status. This Plan does not constitute a contract of
employment or impose on the Eligible Employee or the Company any obligation for
the Eligible Employee to remain an employee or change the status of the Eligible
Employee’s employment or the policies of the Company regarding termination of
employment.

 

Section 9.08. Successors. This Plan shall be binding upon and inure to the
benefit of the Company, the Participants, Pensioners, Spouses and their
respective heirs, representatives and successors.

 

Section 9.09. Validity and Severability. The invalidity or unenforceability of
any provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

Section 9.10. Governing Law. The validity, interpretation, construction and
performance of the Plan shall in all respects be governed by the laws of
Colorado, without reference to principles of conflict of law, except to the
extent preempted by federal law.

 

Section 9.11. Right of Offset. To the extent permitted by applicable law, the
Company may, in its sole discretion, apply any payments otherwise due and
payable under this Plan against any employee or terminated employee loans
outstanding to the Company or other debts of the employee or terminated employee
to the Company. By accepting payments under this Plan, an individual shall
consent to the reduction of any compensation paid to the individual by the
Company to the extent the individual receives an overpayment from the Plan.

 

Section 9.12. Conformance With Applicable Laws. Notwithstanding anything
contained herein to the contrary, this Plan shall be administered and operated
in accordance with any applicable laws and regulations including but not limited
to laws affecting the timing of payments to Eligible Employees. The Board or its
delegate reserves the right to amend this Plan at any time in order for this
Plan to comply with any such laws and regulations.

 

Section 9.13. Payments Due Minors or Incapacitated Persons. If any person
entitled to a payment under this Plan is a minor, or if the Administration
Committee or its delegate determines that any such person is incapacitated by
reason of physical or mental disability, whether or not legally adjudicated as
an incompetent, the Administration Committee or its delegate shall have the
power to cause the payment becoming due to such person to be made to another for
his benefit, without responsibility of the Administration Committee or its
delegate, the Company or any other person or entity to see to the application of
such payment. Payments made pursuant to such power shall operate as a complete
discharge of the Administration Committee, this Plan and the Company.

 

Section 9.14. Distribution Delay for Specified Employees. This Section applies
only to amounts credited under the Plan that accrue and become vested and earned
on or after January 1, 2005. In the case of a distribution to a Specified
Employee, such distribution may not be made before the date which is 6 months
after the date of the Specified Employee’s separation from service with the
Company or, if earlier, the date of the Specified Employee’s death.

 

Pension Equalization Plan of Newmont

Effective January 1, 2005

Page 14 of 15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Plan has been adopted this 12 day of July, 2005.

 

    NEWMONT USA LIMITED Attest:             By  

/s/ Sharon E. Thomas

--------------------------------------------------------------------------------

/s/ Ardis Young

--------------------------------------------------------------------------------

Ardis Young

Assistant Secretary

     

Sharon E. Thomas

Vice President and Secretary

 

Pension Equalization Plan of Newmont

Effective January 1, 2005

Page 15 of 15



--------------------------------------------------------------------------------

APPENDIX A

 

This Appendix A provides transition rules with respect to the calculation and
payment of benefits to persons who were participants in the Santa Fe Pacific
Gold Corporation Supplemental Retirement Plan (the “Santa Fe Plan”), as of May
5, 1997 (a “Santa Fe Participant”).

 

1. Effective as of December 31, 2000, the Santa Fe Plan was merged with and into
the Plan.

 

2. All Santa Fe Participants as of May 5, 1997 who were actively employed by
Santa Fe Pacific Gold Corporation on that date (an “Active Santa Fe
Participant”) shall be entitled to receive a benefit under this Plan equal to
the greater of (a) the benefit the Active Santa Fe Participant would have
received under the provisions of the Santa Fe Plan as of December 31, 2000, or
if earlier, the date of his termination of employment and (b) the benefit
provided under the provisions of this Plan in accordance with the Plan and the
provisions of this Appendix A. A Santa Fe Participant who had terminated
employment with Santa Fe Pacific Gold Corporation prior to May 5, 1997 and who
was receiving, or was entitled to receive, benefit payments under the Santa Fe
Plan (a “Retired Santa Fe Participant”) shall receive or continue to receive
payments in accordance with all of the terms and provisions of the Santa Fe Plan
in effect as of May 6, 1997, but such benefits shall be paid under and as a part
of this Plan.

 

3. For purposes of calculating an Active Santa Fe Participant’s benefit under
this Plan, an Active Santa Fe Participant shall be credited with the service
credited to such Participant under the provisions of the Santa Fe Plan.

 

4. If an Active Santa Fe Participant’s benefit is payable in accordance with the
terms of the Santa Fe Plan, then such benefit shall be paid in accordance with
all of the terms and provisions of the Santa Fe Plan, including, but not limited
to, the form of benefits available under the Santa Fe Plan. If an Active Santa
Fe Participant’s benefit is payable in accordance with the provisions of this
Plan, then such benefit shall be paid in accordance with all the terms and
provisions of this Plan.

 

5. Benefits payable from the Trust formed in connection with the Santa Fe Plan,
or any successor thereto by merger or otherwise, shall continue to be paid from
such Trust and such Trust shall serve as a potential source of funds for
payments to Santa Fe Participants of their benefits under both the Santa Fe Plan
and this Plan.

 

Pension Equalization Plan of Newmont

Effective January 1, 2005

Page A-1 of 1



--------------------------------------------------------------------------------

APPENDIX B

 

This Appendix B provides transition rules with respect to the calculation and
payment of benefits to persons who were participants in the Battle Mountain Gold
Company Supplemental Executive Retirement Plan, as amended and restated December
2, 1997 (the “Battle Mountain SERP”), as of December 31, 2001 (a “BM
Participant”).

 

1. Effective as of December 31, 2001, the Battle Mountain SERP was merged with
and into the Plan.

 

2. All BM Participants as of December 31, 2001 who were actively employed by
Battle Mountain Gold Company on that date (an “Active BM Participant”) shall be
entitled to receive a benefit under this Plan equal to the greater of (a) the
benefit the Active BM Participant would have received under the provisions of
the Battle Mountain SERP as of December 31, 2001, or if earlier, the date of his
termination of employment and (b) the benefit provided under the provisions of
this Plan in accordance with the Plan and the provisions of this Appendix B. A
BM Participant who had terminated employment with Battle Mountain Gold Company
prior to January 1, 2002 and who was receiving, or was entitled to receive,
benefit payments under the Battle Mountain SERP (a “Retired BM Participant”)
shall receive or continue to receive payments in accordance with all of the
terms and provisions of the Battle Mountain SERP in effect as of December 31,
2001, but such benefits shall be paid under and as a part of this Plan.

 

3. For purposes of calculating an Active BM Participant’s benefit under this
Plan, an Active BM Participant shall be credited with the service credited to
such Participant under the provisions of the Battle Mountain SERP, including
Attachment A to the Battle Mountain SERP; provided, however, that any Active BM
Participant listed on Attachment A to the Battle Mountain SERP shall be subject
to the reductions set forth on Attachment A to the Battle Mountain SERP.

 

4. If an Active BM Participant’s benefit is payable in accordance with the terms
of the Battle Mountain SERP, then such benefit shall be paid in accordance with
all of the terms and provisions of the Battle Mountain SERP, including, but not
limited to, the form of benefits available under the Battle Mountain SERP. If an
Active BM Participant’s benefit is payable in accordance with the provisions of
this Plan, then such benefit shall be paid in accordance with all the terms and
provisions of this Plan.

 

5. Benefits payable from the Trust formed in connection with the Battle Mountain
SERP, or any successor thereto by merger or otherwise, shall continue to be paid
from such Trust and such Trust shall serve as a potential source of funds for
payments to BM Participants of their benefits under both the Battle Mountain
SERP and this Plan.

 

Pension Equalization Plan of Newmont

Effective January 1, 2005

Page B-1 of 1